              Case
              Case1:17-cv-08560-PGG-KHP
                   1:17-cv-08560-PGG-KHP Document
                                         Document113
                                                  112 Filed
                                                      Filed11/10/20
                                                            11/08/20 Page
                                                                     Page11of
                                                                            of29
                                                                               1


      UNITED STATES DISTRICT COURT FOR THE
      SOUTHERN DISTRICT OF NEW YORK

      WENTWORTH RATTRAY
                    Plaintiff,
                                                                                  Motion for Extension of
                                                                               Time to Serve Interrogatories,
                 -against-
                                                                      Request for Admissions, and Document Requests
      POLICE OFFICER JOSE CADAVID, BADGE NO. 9085,                               17-CV-8560 PGG (KHP)
        IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
      POLICE OFFICER ALYSSA TRIGUENO, IN HER
        INDIVIDUAL AND OFFICIAL CAPACITY
                          Defendants,
      _________________________________________________


      Pro Se Plaintiff Wentworth Rattray, in the above entitled action requests the Hon. Paul G Gardephe,
      United States District Judge, grant Plaintiffs request for an order granting additional time, until
      November 14, 2020, for parties to serve interrogatories, request for admissions, and document requests.

      In support of this request, Plaintiff has attached a copy of the interrogatories, request for admissions,
      and document requests hereto as Exhibit A. Both request for admissions and document requests have
      been served on Defendant but were untimely and are included here for completeness. Defendants have
      also served on Plaintiff several discovery documents. The extent of which required substantial
      additional time and resources of Plaintiff to comply with to the extent possible. Parties have previously
      provided notification of this request in Defendant’s November 6th, 2020 status-letter.

      WHEREFORE, Plaintiff requests that the Court grant this request for additional time for parties to
      serve by extending the deadline until 11/14/2020 for parties to serve interrogatories, request for
      admissions, and document requests.

        Dated: November 7th, 2020
                New York, New York

                                            Wentworth Rattray, Pro Se //
                                            Wentworth Rattray, Plaintiff
                                             42 West 120th Street, #3C
                                            New York, New York 10027
                                                 917-353-9675
Memo Endorsed: Magistrate Judge Parker, to whom this
case has been referred for General Pretrial (see Dkt. No.
106), will address this request.




  Dated: November 10, 2020
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 112-1
                                               113 Filed
                                                     Filed11/10/20
                                                           11/08/20 Page
                                                                     Page2 1ofof295


 UNITED STATES DISTRICT COURT FOR THE                               Requests for Defendants’ Admissions
 SOUTHERN DISTRICT OF NEW YORK                                      11/02/2020




 WENTWORTH RATTRAY                                                           Civil Case #:17-CV-8560 PGG
                            Plaintiff,
               -against-
    POLICE OFFICER JOSE CADAVID, BADGE NO.
     9085, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY; and
    POLICE OFFICER ALYSSA TRIGUENO,
     IN HER INDIVIDUAL AND OFFICIAL CAPACITY,

                             Defendants
______________________________________________________



Plaintiff, Wentworth Rattray, pro se, sets forth the following questions seeking admissions from Defendant
Alyssa Trigueno in response to the Plaintiff’s numbered questions below, Plaintiff demands a response and
serves on Defendant 11/2/2020.

1       Does Defendant NYPD Police Officer Trigueno admit that [TAC Appendix_1-TAC-B] and [TAC
Appendix_1-TAC-C] are accurate representation of the timeline of events document and the DIR of the
incident Event Chronology D16110518835 and DIR#2016-028-010736 as they reside in NYPD information
repositories (excluding areas of any redactions)?

3       Does Defendant NYPD Police Officer Trigueno admit to having no knowledge of any accusation that
Plaintiff broke any laws, ordinances, rules, or policies at any time on 11/16/2016 as related to Event
Chronology D16110518835 [TAC Appendix_1-TAC-B pg. 2 18:00:00 thru 20:15:25]?

5       Does Defendant NYPD Police Officer Trigueno admit that Officer Trigueno was the police officer
responsible for creating the DIR report DIR#2016-028-010736 based on Event Chronology D16110518835?

6       Does Defendant NYPD Police Officer Trigueno admit that NYPD employee 345302 entered
information for DIR#2016-028-010736 based on information received from Officer Trigueno as purportedly
based on the pertinent events occurring concurrently with, immediately before and after the Incident defined in
Event Chronology D16110518835.

                                                                                                              1
          Case
          Case 1:17-cv-08560-PGG-KHP
               1:17-cv-08560-PGG-KHP Document
                                     Document 112-1
                                              113 Filed
                                                    Filed11/10/20
                                                          11/08/20 Page
                                                                    Page3 2ofof295


7      Does Defendant NYPD Police Officer Trigueno admit to not providing Plaintiff any information about
or any copy of the report prepared at the scene on 11/05/2016 and purportedly provided to Sandy, Wendy M. as
indicated in field titled [Was DIR given to the victim at the scene?] of the DIR#2016-028-010736?

8      Does Defendant NYPD Police Officer Trigueno admit that Trigueno was not acting on information or
knowledge of any warrant issued by any court to search or to retrieve any person, property, or information
from inside Plaintiff's home, during, or after the Incident?

9      Does Defendant NYPD Police Officer Trigueno admit that NYPD Police Officer Jose Cadavid entered
Plaintiff's home over Plaintiff's expressed refusal during the Incident on 11/16/2016 as documented in Event
Chronology D16110518835 [TAC appendix_1-TAC pg. 2 19:12:25 thru 20:15:25]?

10     Does Defendant NYPD Police Officer Trigueno admit to, by stating the start, end, and the duration of
time Officer Cadavid remained in Plaintiff's home against Plaintiff's wish during the Incident in Event
Chronology D16110518835?

11     Does Defendant NYPD Police Officer Trigueno admit that she did not enter Plaintiff's home at any time
during the Incident on 11/05/2016 as documented in Event Chronology D16110518835?

12     Does Defendant NYPD Police Officer Alyssa Trigueno now admit by stating the start, end, and the
duration of time Officer Trigueno remained outside Plaintiff's doorway during the Incident in Event
Chronology D16110518835?

13     Does Defendant NYPD Police Officer Trigueno admit that she saw Officer Cadavid enter Plaintiff's
home as indicated in the details of the Event Chronology D16110518835 [TAC appendix_1-TAC pg. 2
19:12:25 thru 20:15:25]?

15     Does Defendant NYPD Police Officer Alyssa Trigueno now admit that she was directed to omit
information that reflected Cadavid's search of Plaintiff's home from the details of the DIR report DIR#2016-
028-010736?

16     Does Defendant NYPD Police Officer Alyssa Trigueno now admit that she directed NYPD employee
345302 to omit information that reflected Cadavid's hour long detaining of Plaintiff in Plaintiff's home from the
details of the DIR report DIR#2016-028-010736?




                                                                                                               2
          Case
          Case 1:17-cv-08560-PGG-KHP
               1:17-cv-08560-PGG-KHP Document
                                     Document 112-1
                                              113 Filed
                                                    Filed11/10/20
                                                          11/08/20 Page
                                                                    Page4 3ofof295


18     Does Defendant NYPD Police Officer Alyssa Trigueno admit that Officer Trigueno was not told or
shown documents by Sandy, Wendy M. that "[Sandy, Wendy M.] shared joint custody" with Plaintiff as
indicated in the details of the DIR report DIR#2016-028-010736 based on Event Chronology D16110518835
in the field labeled [Incident Narrative]?

20     Will Defendant NYPD Police Officer Alyssa Trigueno admit that she did not initiate any adverse police
report or charges against Sandy, Wendy M. concerning making a false report or for making false statements in
a police report, specifically in report DIR#2016-028-010736 based on Event Chronology D16110518835 in the
field labeled [Incident Narrative]?

21     Does Defendant NYPD Police Officer Alyssa Trigueno admit by stating what, if anything, she told
Officer Mervin Bautista about the Incident prior to Bautista signing DIR#2016-028-010736 on 11/08/2020,
including about Cadavid’s search and about Plaintiff’s complaint of an unwarranted search of Plaintiff's home
as documented in Event Chronology D16110518835 [TAC appendix_1-TAC pg. 2 19:12:25 thru 19:15:30]?

22     Does Defendant NYPD Police Officer Alyssa Trigueno admit to now having knowledge of Defendant
NYPD Police Officer Jose Cadavid’s previous romantic interest in her?

23     Does Defendant NYPD Police Officer Trigueno admit that Officer Trigueno was not told by the Sandy,
Wendy M. that she was fearful of Plaintiff as indicated in the details of the DIR report DIR#2016-028-010736
based on Event Chronology D16110518835 in the field labeled [Did suspect make victim fearful]?

24     Does Defendant NYPD Police Officer Trigueno admit that Officer Cadavid was not told by the Sandy,
Wendy M. that she was fearful of Plaintiff as indicated in the details of the DIR report DIR#2016-028-010736
based on Event Chronology D16110518835 in the field labeled [Did suspect make victim fearful]?

25     Does Defendant NYPD Police Officer Trigueno admit that the field titled [Unfounded] and marked as
"NO" is not an accurate reflection of Officer Trigueno understanding of the Incident at the time the DIR report
DIR#2016-028-010736 based on Event Chronology D16110518835 was completed?

26     Does Defendant NYPD Police Officer Alyssa Trigueno now admit that the field titled [Unfounded] and
marked as "NO" is not an accurate reflection, according to NYPD policy, of the Incident captured in the DIR
report DIR#2016-028-010736 based on Event Chronology D16110518835 and the custody documents in the
complaint [TAC Appendix_1-TAC-P]?



                                                                                                                  3
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 112-1
                                               113 Filed
                                                     Filed11/10/20
                                                           11/08/20 Page
                                                                     Page5 4ofof295


 27     Does Defendant NYPD Police Officer Trigueno admit that no Form 710.30 was completed based on the
 Incident DIR report DIR#2016-028-010736 based on Event Chronology D16110518835?

 28     Was the field titled [Was DIR given to the victim at the scene?] and marked as "YES" correctly reflect
 Officer Trigueno understanding of the Incident at the time the DIR report DIR#2016-028-010736 based on
 Event Chronology D16110518835 was completed?

 29     Does Defendant NYPD Police Officer Trigueno admit that no "copy of" or information about the
 existence of DIR#2016-028-010736 or any DIR was provided to Plaintiff based on Event Chronology
 D16110518835 during or after the Incident?


Dated: November 2nd, 2020                                                Sincerely,
New York, New York                                                       Wentworth Rattray
INDEX #:17-CV-8560 PGG
New York Law Dept. #: 2017-072095                                        Wentworth Rattray, Pro Se
                                                                         42 West 120th Street, #3C
                                                                         New York, NY, 10027
                                                                         917-353-9675
                                                                         garyrattray@yahoo.com
TO: The City of New York
Corporation Counsel Office
 Kathleen Reilly
JAMES E. JOHNSON, Corporation Counsel
100 Church Street, 4th floor
New York, NY 10007

PO CaDavid - Shield #9085
PO Alyssa Trigueno –
1 Police Plaza S-139
New York, New York, 10038
(212) 678-1611




                                                                                                                 4
   Case
   Case 1:17-cv-08560-PGG-KHP
        1:17-cv-08560-PGG-KHP Document
                              Document 112-1
                                       113 Filed
                                             Filed11/10/20
                                                   11/08/20 Page
                                                             Page6 5ofof295




                                               VERIFICATION

I Wentworth Rattray as the Plaintiff in this action in Southern District of New York Court (Index #17-CV-8560
PGG), declare under penalty of perjury under the laws of the State of New York that I have read the above
Request for Admissions and require truthful and complete responses from Defendants in order to meet the burden
of proof in the instant case.
Plaintiff seeks these answers to evidence the state of mind of actors before, during, and following the Incident in
the instant case and all requests are relevant to Plaintiff’s case. These questions are formulated without Plaintiff’s
ability to review key documents under the control of the NYPD and the City of New York and Plaintiff may
amend statements after reviewing the relevant records of The City of New York, the NYPD, the 911 operator’s
recordings, and the responding officers’ notes, medical, disciplinary, and relationship history.


INDEX #:17-CV-8560 PGG
New York Law Dept. #: 2017-072095
Executed:
November 2nd, 2020,
New York, NY


Wentworth Rattray
Wentworth Rattray, Plaintiff, Pro Se




                                                                                                                      5
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 112-2
                                               113 Filed
                                                     Filed11/10/20
                                                           11/08/20 Page
                                                                     Page7 1ofof295


 UNITED STATES DISTRICT COURT FOR THE                               Requests for Defendants’ Admissions
 SOUTHERN DISTRICT OF NEW YORK                                      11/02/2020




 WENTWORTH RATTRAY                                                           Civil Case #:17-CV-8560 PGG
                            Plaintiff,
               -against-
    POLICE OFFICER JOSE CADAVID, BADGE NO.
     9085, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY; and
    POLICE OFFICER ALYSSA TRIGUENO,
     IN HER INDIVIDUAL AND OFFICIAL CAPACITY,

                             Defendants
______________________________________________________



Plaintiff, Wentworth Rattray, pro se, sets forth the following questions seeking admissions from Defendant
NYPD Police Officer Jose Cadavid in response to the Plaintiff’s numbered questions below, Plaintiff demands a
response and serves on Defendant 11/2/2020.

1       Does Defendant NYPD Police Officer Jose Cadavid admit that [TAC Appendix_1-TAC-B] and [TAC
Appendix_1-TAC-C] are accurate representation of the timeline of events document and the DIR of the incident
Event Chronology D16110518835 and DIR#2016-028-010736 as they reside in NYPD information repositories
(excluding areas of any redactions)?

3       Does Defendant NYPD Police Officer Jose Cadavid admit to having no knowledge of any accusation
that Plaintiff broke any laws, ordinances, rules, or policies at any time on 11/16/2016 as related to Event
Chronology D16110518835 [TAC Appendix_1-TAC-B pg. 2 18:00:00 thru 20:15:25]?

4       Does Defendant NYPD Police Officer Jose Cadavid admit that he was never told by the Sandy, Wendy
M. that she shared joint custody with Plaintiff as indicated in the details of the DIR report DIR#2016-028-
010736 in the field labeled [Incident Narrative] [Appendix_1-TAC-C pg. 2] based on Event Chronology
D16110518835?




                                                                                                              1
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 112-2
                                               113 Filed
                                                     Filed11/10/20
                                                           11/08/20 Page
                                                                     Page8 2ofof295


5      Does Defendant NYPD Police Officer Jose Cadavid admit that Officer Trigueno was the police officer
charged with creating the DIR report DIR#2016-028-010736 based on the Incident described in Event
Chronology D16110518835?

6      Does Defendant NYPD Police Officer Jose Cadavid admit that NYPD employee 345302 entered
information for DIR#2016-028-010736 based on information received from NYPD Officer Alyssa Trigueno as
purportedly based on the pertinent events occurring concurrently with, immediately before and after the Incident
defined in Event Chronology D16110518835.

7      Does Defendant NYPD Police Officer Jose Cadavid admit to not providing Plaintiff notification or
digital or hand-written copy of the report or the report number of the report prepared at the scene on 11/05/2016
and purportedly provided to Sandy, Wendy M. as indicated in field titled [Was DIR given to the victim at the
scene?] of the DIR#2016-028-010736?

8      Does Defendant NYPD Police Officer Jose Cadavid admit that Cadavid was not acting on information or
knowledge of any warrant issued by any court to search or to retrieve any person, property, or information from
inside Plaintiff's home, during, or after the Incident?

9      Does Defendant NYPD Police Officer Jose Cadavid admit that he entered Plaintiff's home over
Plaintiff's expressed refusal to grant access during the Incident on 11/05/2016 as documented in Event
Chronology D16110518835 [TAC appendix_1-TAC pg. 2 19:12:25 thru 20:15:25]??

10     Does Defendant NYPD Police Officer Jose Cadavid admit to, by stating the start, end, and the duration
of time Officer Cadavid remained in Plaintiff's home against Plaintiff's wish during the Incident in Event
Chronology D16110518835?

11     Does Defendant NYPD Police Officer Jose Cadavid admit that he did not observe Officer Trigueno enter
Plaintiff's home at any time during the Incident on 11/16/2016 as documented in Event Chronology
D16110518835?

15     Does Defendant NYPD Police Officer Jose Cadavid now admit that he directed Officer Trigueno to omit
information that reflected Cadavid's search of Plaintiff's home from the details of the DIR report DIR#2016-
028-010736?




                                                                                                                2
          Case
          Case 1:17-cv-08560-PGG-KHP
               1:17-cv-08560-PGG-KHP Document
                                     Document 112-2
                                              113 Filed
                                                    Filed11/10/20
                                                          11/08/20 Page
                                                                    Page9 3ofof295


16     Does Defendant NYPD Police Officer Jose Cadavid now admit that he directed NYPD employee
345302 to omit information that reflected Cadavid's hour long detaining of Plaintiff in Plaintiff's home from the
details of the DIR report DIR#2016-028-010736?

18     Does Defendant NYPD Police Officer Jose Cadavid admit by stating that he was not told by Sandy,
Wendy M. that "[Sandy, Wendy M.] shared joint custody" with Plaintiff as indicated in the details of the DIR
report DIR#2016-028-010736 based on Event Chronology D16110518835 in the field labeled [Incident
Narrative]?

19     Does Defendant NYPD Police Officer Jose Cadavid admit by stating that he was not shown documents
by Sandy, Wendy M. that she had sole or joint custody with Plaintiff as indicated in the details of the DIR report
DIR#2016-028-010736 based on Event Chronology D16110518835 in the field labeled [Incident Narrative]?

20     Will Defendant NYPD Police Officer Jose Cadavid admit that he did not initiate any adverse police
report or charges against Sandy, Wendy M. concerning making a false report or for making false statements in a
police report, specifically in report DIR#2016-028-010736 based on Event Chronology D16110518835 in the
field labeled [Incident Narrative]?

21     Does Defendant NYPD Police Officer Jose Cadavid admit by stating the communications with Officer
Mervin Bautista that included information that Officer Cadavid was being accused of conducting an
unwarranted search of Plaintiff's home as documented in Event Chronology D16110518835 [TAC appendix_1-
TAC pg. 2 19:12:25 thru 19:15:30] prior to Bautista signing DIR#2016-028-010736 on 11/08/2020.

22     Does Defendant NYPD Police Officer Jose Cadavid admit to a romantic relationship with Defendant
NYPD Police Officer Jose Cadavid?

24     Does Defendant NYPD Police Officer Jose Cadavid admit that Officer Cadavid was not told by Sandy,
Wendy M. that Sandy, Wendy M. was fearful of Plaintiff as indicated in the details of the DIR report
DIR#2016-028-010736 based on Event Chronology D16110518835 in the field labeled [Did suspect make
victim fearful]?

25     Does Defendant NYPD Police Officer Jose Cadavid admit that the field titled [Unfounded] and marked
as "NO" is not an accurate reflection of Officer Jose Cadavid understanding of the Incident at the time the DIR
report DIR#2016-028-010736 based on Event Chronology D16110518835 was completed?



                                                                                                                  3
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 113
                                               112-2Filed
                                                       Filed
                                                           11/10/20
                                                             11/08/20Page
                                                                       Page
                                                                          104ofof29
                                                                                  5


 27     Does Defendant NYPD Police Officer Jose Cadavid admit that no Form 710.30 was completed based on
 the Incident DIR report DIR#2016-028-010736 based on Event Chronology D16110518835?

 28     Does Defendant NYPD Police Officer Jose Cadavid admit that the field titled [Was DIR given to the
 victim at the scene?] and marked as "YES" does not reflect Officer Jose Cadavid’s understanding of the Incident
 at the time the DIR report DIR#2016-028-010736 based on Event Chronology D16110518835 was completed?

 29     Does Defendant NYPD Police Officer Jose Cadavid admit that no "copy of" or information about the
 existence of DIR#2016-028-010736 or any DIR was provided to Plaintiff based on Event Chronology
 D16110518835 during or after the Incident?

 30     Does Defendant NYPD Police Officer Jose Cadavid admit, by providing details of previous complaints
 against himself, that other New Yorkers have accused Cadavid of retaliatory arrests and other abuses of
 authority in the past, including substantiated or unsubstantiated complaints (e.g., complaints accusing Cadavid
 of using force, or of retaliating against a complaining suspect)?

 33     Does Defendant NYPD Police Officer Jose Cadavid admit that no disciplinary actions that were taken by
 supervisor Officer Mervin Bautista or any NYPD officer against NYPD Officer Cadavid as a result of the
 actions alleged as documented in Event Chronology D16110518835 [TAC appendix_1-TAC pg. 2 19:12:25 thru
 20:15:25] or in the subsequent IAB report?


Dated: November 2nd, 2020                                                 Sincerely,
New York, New York                                                        Wentworth Rattray
INDEX #:17-CV-8560 PGG
New York Law Dept. #: 2017-072095                                         Wentworth Rattray, Pro Se
                                                                          42 West 120th Street, #3C
                                                                          New York, NY, 10027
 TO: The City of New York                                                 917-353-9675
 Corporation Counsel Office                                               garyrattray@yahoo.com
  Kathleen Reilly
 JAMES E. JOHNSON, Corporation
 Counsel
 100 Church Street, 4th floor
 New York, NY 10007

 PO Jose Cadavid - Shield #9085
 PO Alyssa Trigueno –
 1 Police Plaza S-139
 New York, New York, 10038
 (212) 678-1611

                                                                                                                   4
   Case
   Case 1:17-cv-08560-PGG-KHP
        1:17-cv-08560-PGG-KHP Document
                              Document 113
                                       112-2Filed
                                               Filed
                                                   11/10/20
                                                     11/08/20Page
                                                               Page
                                                                  115ofof29
                                                                          5




                                               VERIFICATION

I Wentworth Rattray as the Plaintiff in this action in Southern District of New York Court (Index #17-CV-8560
PGG), declare under penalty of perjury under the laws of the State of New York that I have read the above
Request for Admissions and require truthful and complete responses from Defendants in order to meet the burden
of proof in the instant case.
Plaintiff seeks these answers to evidence the state of mind of actors before, during, and following the Incident in
the instant case and all requests are relevant to Plaintiff’s case. These questions are formulated without Plaintiff’s
ability to review key documents under the control of the NYPD and the City of New York and Plaintiff may
amend statements after reviewing the relevant records of The City of New York, the NYPD, the 911 operator’s
recordings, and the responding officers’ notes, medical, disciplinary, and relationship history.


INDEX #:17-CV-8560 PGG
New York Law Dept. #: 2017-072095
Executed:
November 2nd, 2020,
New York, NY


Wentworth Rattray
Wentworth Rattray, Plaintiff, Pro Se




                                                                                                                      5
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 113
                                               112-3Filed
                                                       Filed
                                                           11/10/20
                                                             11/08/20Page
                                                                       Page
                                                                          121ofof29
                                                                                  4



 UNITED STATES DISTRICT COURT FOR THE                                      Discovery –
 SOUTHERN DISTRICT OF NEW YORK                                                  PLAINTIFF'S FIRST SET OF
                                                                            INTERROGATORIES SERVED ON
                                                                                 DEFENDANT TRIGUENO


 WENTWORTH RATTRAY                                                                   INDEX #: 17 CV 8560
                                Plaintiff,                                    New York Law Dept. #: 2017-072095
                       -against-
 THE CITY OF NEW YORK;
 POLICE OFFICER ALYSSA TRIGUENO, BADGE NO. 9085,
 IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
 POLICE OFFICER ALYSSA TRIGUENO, IN HER
 INDIVIDUAL AND OFFICIAL CAPACITY.
                             Defendants,
______________________________________________________

PLEASE TAKE NOTICE that pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure and Local
Rule 26.3 of this Court, Plaintiff hereby request that Defendant NYPD Police Officer Alyssa Trigueno deliver to the
undersigned sworn written answers to each of the interrogatories set forth below and produce for inspection and
copying the documents requested below in electronic format to Wentworth Rattray garyrattray@yahoo.com or if
unable to send via email then, within thirty (31) days after receipt of this transmission, send to the following address
via express mail;
Wentworth Rattray
42 West 120th Street, #3C
New York, New York 10007


These interrogatories and document requests are continuing. If at any time after service of answers hereto, and prior to
the trial of this action, Defendant NYPD Police Officer Alyssa Trigueno obtains or becomes aware of additional
information pertaining to any of these interrogatories or document requests, the disclosure of which may be required
pursuant to Rule 26(e) of the Federal Rules, Defendant Trigueno shall, within eight days, and in no event later than
seven days before trial, serve upon Plaintiff supplemental sworn written answers setting forth such additional
information and documents.


                                                   INSTRUCTIONS




                                                                                                                           1
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 113
                                               112-3Filed
                                                       Filed
                                                           11/10/20
                                                             11/08/20Page
                                                                       Page
                                                                          132ofof29
                                                                                  4



1.      If the answer to all or any part of an interrogatory is not presently known or available, include a statement to
that effect and furnish any information currently known or available and a description of the source of information
that was once known or available that could have been used to respond to the interrogatory.
2.      If any information or document called for by an interrogatory or document request is withheld by reason of a
claim of privilege, state with specificity the information required by Local Rule 26.2.
                                                    DEFINITIONS
3.      These definitions incorporate by reference the Uniform Definitions in Discovery Requests set forth in Federal
Rule 34(a) and Local Rule 26.3.
4.      As used herein, the term "Incident" refers to the events, allegations, actions, and communications described in
the complaint beginning November 05th 2016.
                                                INTERROGATORIES
A.      Identify all persons or agency official who witnessed, were present at, have knowledge of the Incident, have
custody and control of, or can produce documents, including the home and business addresses and telephone numbers
of each such person. If you are unable to identify any of the individuals within the meaning of Local Rule 26.3,
describe that physical appearance, last known location, and any other relevant identifying information.


Number          Question
2       What time did you, Alyssa Trigueno, begin your patrol duty on November 5th 2016?
6       How many DIR calls have you, Alyssa Trigueno, responded to in your time at the NYPD?
7       How many times had you, Alyssa Trigueno, used force to enter a home?
8       How many times had you, Alyssa Trigueno, used force to remove a child from a home?
9       How many times had you, Alyssa Trigueno, seen another officer making what you thought was a mistake?
10      Knowing what you, Alyssa Trigueno, know today do you believe the minor child you were looking for was in
danger during the Incident?
17      What time did you, Alyssa Trigueno, receive the call to the address 42 West 120th Street on 11/05/2016?
18      Based on your training and or belief what are the most dangerous types of calls or runs that you get?
20      What did you write in your log-book that the call would be about?
21      What time did you arrive at, and leave the scene of the Incident?
72      At the time what evidence did you, Alyssa Trigueno have that created suspicion that Mr. Rattray was
dangerous?
74      What crime if any did you, Alyssa Trigueno, suspect that Plaintiff had committed?
76      Which law did the child's mother, the initial 911-caller, report that Plaintiff had broken or was breaking?
77      Officer Alyssa Trigueno, evidence that you know by stating NYPD's code of conduct in full.
79      Which sorts of unwritten rules did officer Cadavid tell you is expected of you as a junior NYPD police officer
to know or follow even though they are not in the official code of conduct?
                                                                                                                           2
            Case
            Case 1:17-cv-08560-PGG-KHP
                 1:17-cv-08560-PGG-KHP Document
                                       Document 113
                                                112-3Filed
                                                        Filed
                                                            11/10/20
                                                              11/08/20Page
                                                                        Page
                                                                           143ofof29
                                                                                   4




Dated: November 7th, 2020                                  Sincerely,
New York, New York
                                                           Wentworth Rattray, pro se //

                                                           Wentworth Rattray, Pro Se
                                                           42 West 120th Street, #3C
                                                           New York, NY, 10027
                                                           917-353-9675
                                                           garyrattray@yahoo.com
TO: New York City
Corporation Counsel Office
100 Church Street, 4th floor
New York, NY 10007

PO CaDavid - Shield #9085
NYPD 28th Pct.
2271-89 8th Ave
New York, New York, 10027-5319
(212) 678-1611
PO Alyssa Trigueno –
NYPD 28th Pct.
2271-89 8th Ave
New York, New York, 10027-5319




                                                                                          3
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 113
                                               112-3Filed
                                                       Filed
                                                           11/10/20
                                                             11/08/20Page
                                                                       Page
                                                                          154ofof29
                                                                                  4



 UNITED STATES DISTRICT COURT FOR THE                                                 Notice of Deposition
 SOUTHERN DISTRICT OF NEW YORK


 WENTWORTH RATTRAY                                                                  INDEX #:17 CV 8560
                                                         Plaintiff,          New York Law Dept. #: 2017-072095
                       -against-
 POLICE OFFICER ALYSSA TRIGUENO, BADGE NO. 9085,
   IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
 POLICE OFFICER ALYSSA TRIGUENO, IN HER INDIVIDUAL
   AND OFFICIAL CAPACITY.
                                                          Defendants




        Please take notice, that pursuant to Article 31 of the Civil Practice Law and Rules Wentworth Rattray,
Plaintiff, Pro Se, will take by deposition the testimony of adverse party NYPD Police Officer Alyssa Trigueno at a
time and date to be mutually agreed upon.


        Please take further notice, that at the time of the taking of the testimony the said adverse parties shall
produce all books, verified copies electronic recordings, papers, and notes regarding the incident in their possession or
under their control relating to the issues on which said parties are to be examined and upon failure to so produce them,
parol and/or secondary evidence thereof and of the contents of the same will be required.


Dated: 11/07/2020
                                                                   Yours Truly,
                                                                   Wentworth Rattray, Pro Se //
                                                                   Wentworth Rattray, Plaintiff, Pro Se
                                                                   42 West 120th Street #3C
                                                                   New York, NY, 10027
To:
JAMES E. JOHNSON, Corporation Counsel
City of New York
100 Church Street, 4th floor
New York, NY 10007




                                                                                                                       4
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 113
                                               112-4Filed
                                                       Filed
                                                           11/10/20
                                                             11/08/20Page
                                                                       Page
                                                                          161ofof29
                                                                                  4



 UNITED STATES DISTRICT COURT FOR THE                                      Discovery –
 SOUTHERN DISTRICT OF NEW YORK                                                  PLAINTIFF'S FIRST SET OF
                                                                            INTERROGATORIES SERVED ON
                                                                                  DEFENDANT CADAVID


 WENTWORTH RATTRAY                                                                   INDEX #: 17 CV 8560
                                Plaintiff,                                    New York Law Dept. #: 2017-072095
                       -against-
 THE CITY OF NEW YORK;
 POLICE OFFICER JOSE CADAVID, BADGE NO. 9085,
 IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
 POLICE OFFICER ALYSSA TRIGUENO, IN HER
 INDIVIDUAL AND OFFICIAL CAPACITY.
                             Defendants,
______________________________________________________

PLEASE TAKE NOTICE that pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure and Local
Rule 26.3 of this Court, Plaintiff hereby request that Defendant NYPD Police Officer Jose Cadavid deliver to the
undersigned sworn written answers to each of the interrogatories set forth below and produce for inspection and
copying the documents requested below in electronic format to Wentworth Rattray garyrattray@yahoo.com or if
unable to send via email then, within thirty (31) days after receipt of this transmission, send to the following address
via express mail;
Wentworth Rattray
42 West 120th Street, #3C
New York, New York 10007


These interrogatories and document requests are continuing. If at any time after service of answers hereto, and prior to
the trial of this action, Defendant NYPD Police Officer Jose Cadavid obtains or becomes aware of additional
information pertaining to any of these interrogatories or document requests, the disclosure of which may be required
pursuant to Rule 26(e) of the Federal Rules, Defendant Cadavid shall, within eight days, and in no event later than
seven days before trial, serve upon Plaintiff supplemental sworn written answers setting forth such additional
information and documents.


                                                   INSTRUCTIONS




                                                                                                                           1
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 113
                                               112-4Filed
                                                       Filed
                                                           11/10/20
                                                             11/08/20Page
                                                                       Page
                                                                          172ofof29
                                                                                  4



1.      If the answer to all or any part of an interrogatory is not presently known or available, include a statement to
that effect and furnish any information currently known or available and a description of the source of information
that was once known or available that could have been used to respond to the interrogatory.
2.      If any information or document called for by an interrogatory or document request is withheld by reason of a
claim of privilege, state with specificity the information required by Local Rule 26.2.
                                                    DEFINITIONS
3.      These definitions incorporate by reference the Uniform Definitions in Discovery Requests set forth in Federal
Rule 34(a) and Local Rule 26.3.
4.      As used herein, the term "Incident" refers to the events, allegations, actions, and communications described in
the complaint beginning November 05th 2016.
                                                INTERROGATORIES
A.      Identify all persons or agency official who witnessed, were present at, have knowledge of the Incident, have
custody and control of, or can produce documents, including the home and business addresses and telephone numbers
of each such person. If you are unable to identify any of the individuals within the meaning of Local Rule 26.3,
describe that physical appearance, last known location, and any other relevant identifying information.


Number          Question
2       What time did you, Jose Cadavid, begin your patrol duty on November 5th 2016?
6       How many DIR calls have you, Jose Cadavid, responded to in your time at the NYPD?
7       How many times had you, Jose Cadavid, used or seen force used to enter a home?
8       How many times had you, Jose Cadavid, used force to remove a child from a home?
9       How many times had you, Jose Cadavid, seen or been a part of a mistake being made?
10      Knowing what you, Jose Cadavid, know today do you believe the minor child you were looking for was in
danger during the Incident?
13      Do you, Jose Cadavid, now believe that your actions on 11/05/2016 was a mistake?
17      What time did you, Jose Cadavid, receive the call to the address 42 West 120th Street on 11/05/2016?
18      Based on your training and or belief what are the most dangerous types of calls or runs that you get?
20      What did you think the call was going to be about?
21      What time did you arrive at, and leave the scene of the Incident?
72      Did you, Jose Cadavid, see Mr. Rattray participating in any behavior that was unlawful or dangerous to
anyone?
74      What crime did you, Jose Cadavid, suspect that Plaintiff had committed?
76      Which law did the child's mother, the initial 911-caller, report that Plaintiff had broken or was breaking?
77      Are you, Jose Cadavid, aware of a code of conduct in the NYPD's police department?


                                                                                                                           2
            Case
            Case 1:17-cv-08560-PGG-KHP
                 1:17-cv-08560-PGG-KHP Document
                                       Document 113
                                                112-4Filed
                                                        Filed
                                                            11/10/20
                                                              11/08/20Page
                                                                        Page
                                                                           183ofof29
                                                                                   4



 79      Which practices are you aware of that every officer is expected to know that isn't in that official code of
 conduct with regards to backing up your partner on a call?


Dated: November 7th, 2020                                                    Sincerely,
New York, New York
                                                                             Wentworth Rattray, pro se //

                                                                             Wentworth Rattray, Pro Se
                                                                             42 West 120th Street, #3C
                                                                             New York, NY, 10027
                                                                             917-353-9675
                                                                             garyrattray@yahoo.com
TO: New York City
Corporation Counsel Office
100 Church Street, 4th floor
New York, NY 10007

PO CaDavid - Shield #9085
NYPD 28th Pct.
2271-89 8th Ave
New York, New York, 10027-5319
(212) 678-1611
PO Alyssa Trigueno –
NYPD 28th Pct.
2271-89 8th Ave
New York, New York, 10027-5319




                                                                                                                       3
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 113
                                               112-4Filed
                                                       Filed
                                                           11/10/20
                                                             11/08/20Page
                                                                       Page
                                                                          194ofof29
                                                                                  4



 UNITED STATES DISTRICT COURT FOR THE                                                 Notice of Deposition
 SOUTHERN DISTRICT OF NEW YORK


 WENTWORTH RATTRAY                                                                  INDEX #:17 CV 8560
                                                         Plaintiff,          New York Law Dept. #: 2017-072095
                       -against-
 POLICE OFFICER JOSE CADAVID, BADGE NO. 9085,
   IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
 POLICE OFFICER ALYSSA TRIGUENO, IN HER INDIVIDUAL
   AND OFFICIAL CAPACITY.
                                                          Defendants




        Please take notice, that pursuant to Article 31 of the Civil Practice Law and Rules Wentworth Rattray,
Plaintiff, Pro Se, will take by deposition the testimony of adverse party NYPD Police Officer Jose Cadavid at a time
and date to be mutually agreed upon.


        Please take further notice, that at the time of the taking of the testimony the said adverse parties shall
produce all books, verified copies electronic recordings, papers, and notes regarding the incident in their possession or
under their control relating to the issues on which said parties are to be examined and upon failure to so produce them,
parol and/or secondary evidence thereof and of the contents of the same will be required.


Dated: 11/07/2020
                                                                   Yours Truly,
                                                                   Wentworth Rattray, Pro Se //
                                                                   Wentworth Rattray, Plaintiff, Pro Se
                                                                   42 West 120th Street #3C
                                                                   New York, NY, 10027
To:
JAMES E. JOHNSON, Corporation Counsel
City of New York
100 Church Street, 4th floor
New York, NY 10007




                                                                                                                       4
          Case
          Case 1:17-cv-08560-PGG-KHP
               1:17-cv-08560-PGG-KHP Document
                                     Document 112-5
                                              113 Filed
                                                    Filed11/10/20
                                                          11/08/20 Page
                                                                    Page201 of
                                                                            of 29
                                                                               10



 UNITED STATES DISTRICT COURT FOR THE                                      Discovery –
 SOUTHERN DISTRICT OF NEW YORK                                                  PLAINTIFF'S FIRST SET OF
                                                                            INTERROGATORIES SERVED ON
                                                                                       DEFENDANTS
 WENTWORTH RATTRAY
                                Plaintiff,                                          INDEX #: 17 CV 8560
                       -against-                                                      GC Law Dept. #: 9085
 THE CITY OF NEW YORK;
 POLICE OFFICER JOSE CADAVID, BADGE NO. 9085,
 IN HIS INDIVIDUAL AND OFFICIAL CAPACITY;
 POLICE OFFICER ALYSSA TRIGUENO, IN HER
 INDIVIDUAL AND OFFICIAL CAPACITY.
                             Defendants,
______________________________________________________

PLEASE TAKE NOTICE that pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure and Local
Rule 26.3 of this Court, Plaintiff hereby request that Defendant NYPD Police Officer Jose Cadavid deliver to the
undersigned sworn written answers to each of the interrogatories set forth below and produce for inspection and
copying the documents requested below in electronic format to Wentworth Rattray garyrattray@yahoo.com or if
unable to send via email then, within thirty (31) days after receipt of this transmission, send to the following address
via express mail;
Wentworth Rattray
42 West 120th Street, #3C
New York, New York 10007


These document requests are continuing. If at any time after service of answers hereto, and prior to the trial of this
action, Defendant NYPD Police Officer Jose Cadavid obtains or becomes aware of additional information pertaining
to any of these document requests, the disclosure of which may be required pursuant to Rule 26(e) of the Federal
Rules, Defendant Cadavid shall, within eight days, and in no event later than seven days before trial, serve upon
Plaintiff supplemental those documents.


                                                   INSTRUCTIONS
1.      If the answer to all or any part of document is not presently known or available, include a statement to that
effect and furnish any information currently known or available and a description of the source of information that
was once known or available that could have been used to respond to the interrogatory.
2.      If any information or document called for by this document request is withheld by reason of a claim of
privilege, state with specificity the information required by Local Rule 26.2.
                                                                                                                           1
           Case
           Case 1:17-cv-08560-PGG-KHP
                1:17-cv-08560-PGG-KHP Document
                                      Document 112-5
                                               113 Filed
                                                     Filed11/10/20
                                                           11/08/20 Page
                                                                     Page212 of
                                                                             of 29
                                                                                10



                                                    DEFINITIONS
1.       These definitions incorporate by reference the Uniform Definitions in Discovery Requests set forth in Federal
Rule 34(a) and Local Rule 26.3.
2.       As used herein, the term "Incident" refers to the events, allegations, actions, and communications described
in the complaint beginning November 05th 2016.
                                               DOCUMENT REQUEST
Provide the following to Plaintiff in electronic form (.zip compressed format for written PDF document files and
standard .MP4 format for video, audio, and photographic documents).
                                                                                  Relevant_Period Relevant_Period
        Electronic_unredacted_digital_documents_requested
                                                                                       Begin           End
     1 Produce complete unredacted copies of each law, ordinance, or                 November 5th,       November 5th,
       regulation officer's believed Plaintiff, Mr. Rattray, was in                      2016                2016
       violation of during the November 5th, 2016 Incident described in
       Event Chronology -- D16110518835].

     2 Based on information and belief available now, produce copies of              November 5th,       November 5th,
       each law, ordinance, or regulation Wendy Sandy was in violation                   2016                2016
       of during the November 5th 2016 Incident described in Event
       Chronology -- D16110518835 (Example: Custodial Interference,
       Making False Reporting).

     3 Produce complete unredacted copies of any signed warrants                   October 20th, 2016    November 5th,
       authorizing the search of Plaintiff's home.                                                           2016


     4 Produce complete unredacted copies of law or ordinance that                   November 5th,       November 5th,
       Officer Cadavid was investigating or duty Cadavid was                             2016                2016
       exercising.

     5 Produce complete unredacted copies of written, video, and audio             October 20th, 2016    November 5th,
       statements made of events before, during, or after the Incident                                       2016
       and indication which if any indicates Plaintiff, Wentworth Rattray
       was committing a crime on 05 November 2016 (Event
       Chronology -- D16110518835)

     6 Produce complete unredacted copies of written, video, and audio               November 5th,       November 5th,
       statements made by Officer Cadavid regarding 05 November                          2016                2016
       2016 incident at Plaintiff's home (E.g., Internal Affairs Bureau
       (IAB) report # 2016-43035, Event Chronology -- D16110518835)

     7 Produce complete unredacted copies of make model and capacity                 November 5th,       November 5th,
       of all equipment carried on defendant NYPD Officer Cadavid's                      2016                2016
       person during 05 November 2016 incident at Plaintiff's home
       (E.g., Pepper-spray [5-oz], Pistol- Glock 19 [9mm]) and
       indications of capacity and if loaded, chambered,
       deployed/holstered.
                                                                                                                        2
       Case
       Case 1:17-cv-08560-PGG-KHP
            1:17-cv-08560-PGG-KHP Document
                                  Document 112-5
                                           113 Filed
                                                 Filed11/10/20
                                                       11/08/20 Page
                                                                 Page223 of
                                                                         of 29
                                                                            10



 8 All statements and reports made regarding the search of, and         November 5th,        November 5th,
   detention of Plaintiff in, Plaintiff’s home filed by NYPD Police         2016                 2016
   Officers Cadavid, Bautista, and Trigueno regarding the 5
   November 2016 incident at 42 West 120th Street Unit #3C New
   York, NY 10027: Including a. Officer’s notes of investigating
   officer, b. Shift logs, c. Stop and frisk reports, d. Detention
   reports, e. Internal Affairs Bureau reports, and f. Officer
   Cadavid’s statements

 9 Produce complete unredacted copies of law, policy, and authority     November 5th,       November 10th,
   that Officer Cadavid relied on in conducting the unwarranted             2016                2016
   search of Plaintiff's home on 11/05/2016. (E.g., Family
   Offenses/Domestic Violence [PG 208-36])

10 Produce complete unredacted copies of Cadavid's original notes       November 5th,       November 10th,
   used to support and create the domestic incident report.                 2016                2016


11 Produce complete unredacted copies of Trigueno's original notes      November 5th,       November 10th,
   used to support and create the domestic incident report.                 2016                2016


12 Produce complete unredacted copies of all original or signed         November 5th,       November 10th,
   copies of the domestic incident report used to support and create        2016                2016
   the domestic incident report.

13 Officer Cadavid's probable cause statement to believe that the       November 5th,      October 20th, 2020
   suspect poses a significant threat of death or serious physical          2016
   injury to the officer or others.

14 Officer Jose Cadavid's marital status and number of dependents in    November 5th,      October 20th, 2020
   spreadsheet or csv table format listing fields for: Event_Date,          2011
   Number_of_Dependents, Marital_Status

15 Officer Alyssa Trigueno's marital status and number of               November 5th,      October 20th, 2020
   dependents in spreadsheet or csv table format listing fields for:        2011
   Event_Date, Number_of_Dependents, Marital_Status

16 Produce complete unredacted electronic records of the content of    October 5th, 2016   October 20th, 2020
   Police Officer Alyssa Trigueno's Text communications to Police
   Officer Jose Cadavid from NYPD issued phones.

17 Produce complete unredacted electronic records of the content of    October 5th, 2016   October 20th, 2020
   Police Officer Jose Cadavid's Text communications to Police
   Officer Alyssa Trigueno from NYPD issued phones.

18 Produce complete unredacted copies of Trigueno's encounter           November 5th,      October 20th, 2020
   records in spreadsheet or csv table format listing fields for:           2011
   Incident_Date, age_of_subject, gender_of_subject,
   race_of_subject, location, time_of_day

                                                                                                         3
       Case
       Case 1:17-cv-08560-PGG-KHP
            1:17-cv-08560-PGG-KHP Document
                                  Document 112-5
                                           113 Filed
                                                 Filed11/10/20
                                                       11/08/20 Page
                                                                 Page234 of
                                                                         of 29
                                                                            10



19 Produce complete unredacted copies of Cadavid's medical records      November 5th,   October 20th, 2020
   in spreadsheet or csv table format listing incidences of suspected       2011
   substance abuse. Include fields for: Date,Treatment_notes,
   Treatment_subject, location, time_of_day,
   Substance_Abuse_Indicated, Medication_prescribed

20 Produce complete unredacted copies of Trigueno's medical             November 5th,   October 20th, 2020
   records in spreadsheet or csv table format listing incidences of         2011
   suspected substance abuse. Include fields for:
   Date,Treatment_notes, Treatment_subject, location,
   time_of_day, Substance_Abuse_Indicated,
   Medication_prescribed

21 Produce complete unredacted copies of Cadavid's Psychiatric,         November 5th,   October 20th, 2020
   Psychological mental health therapy and treatment records in             2011
   spreadsheet or csv table format listing incidences of suspected
   substance abuse. Include fields for: Date, Provider,
   Treatment_notes, Treatment_subject, location, time_of_day,
   Substance_Abuse_Indicated, Medication_prescribed

22 Produce complete unredacted copies of Trigueno's Psychiatric,        November 5th,   October 20th, 2020
   Psychological mental health therapy and treatment records in             2011
   spreadsheet or csv table format listing incidences of suspected
   substance abuse. Include fields for: Date, Provider,
   Treatment_notes, Treatment_subject, location, time_of_day,
   Substance_Abuse_Indicated, Medication_prescribed

23 Produce complete unredacted copies of Cadavid's Training             November 5th,   October 20th, 2020
   records in spreadsheet or csv table format listing fields for:           2011
   Training_Date, Training_Topic, Training_Category,
   Training_Duration, Training_Format_InPerson_vs_Online,
   DueBy_date, Instructor_Name

24 Produce complete unredacted copies of courses that reflect           November 5th,   October 20th, 2020
   Cadavid's Training on the law: Training_Date, Training_Topic,            2011
   Training_Category, Training_Duration,
   Training_Format_InPerson_vs_Online, DueBy_date,
   Instructor_Name

25 Produce complete unredacted copies of Trigueno's Training            November 5th,   October 20th, 2020
   records in spreadsheet or csv table format listing fields for:           2011
   Training_Date, Training_Topic, Training_Category,
   Training_Duration, Training_Format_InPerson_vs_Online,
   DueBy_date, Instructor_Name

26 Produce complete unredacted copies of complaints lodged against      November 5th,   October 20th, 2020
   Officer Jose Cadavid, including lawsuits and CCRB substantiated          2011
   and unsubstantiated complaints in csv file format listing fields
                                                                                                      4
       Case
       Case 1:17-cv-08560-PGG-KHP
            1:17-cv-08560-PGG-KHP Document
                                  Document 112-5
                                           113 Filed
                                                 Filed11/10/20
                                                       11/08/20 Page
                                                                 Page245 of
                                                                         of 29
                                                                            10



    for: Event_Date, Complaint_Description, Resolution,
    Describe_Disciplinary_actions_taken

27 Produce complete unredacted copies of complaints lodged against       November 5th,      October 20th, 2020
   Officer Trigueno, including lawsuits and CCRB substantiated and           2011
   unsubstantiated complaints in csv file format listing fields for:
   Event_Date, Complaint_Description, Resolution,
   Describe_Disciplinary_actions_taken

28 Produce complete unredacted copies of NYPD police Officer           October 30th, 2016   October 20th, 2020
   Cadavid's shift schedule from 10/30/2016 to 10/20/2020

29 Produce complete unredacted copies of NYPD police Officer           October 30th, 2016   October 20th, 2020
   Trigueno's shift schedule from 10/30/2016 to October 20th 2020

30 Produce complete unredacted copies of NYPD police Officer           October 30th, 2011   October 20th, 2020
   Cadavid's unredacted disciplinary records from October 30th
   2011 to October 20th 2020 [fields: Incident_Date,
   Incident_Description, Disciplinary_Action, Supervisor ]

31 Produce complete unredacted copies of NYPD police Officer           October 30th, 2011   October 20th, 2020
   Trigueno's unredacted disciplinary records from October 30th
   2011 to October 20th 2020 [fields: Incident_Date,
   Incident_Description, Disciplinary_Action, Supervisor ]

32 Produce complete unredacted copies of NYPD police Officer             November 5th,      October 20th, 2020
   Cadavid's non-NYPD-employer record and work-schedule from                 2016
   October 30th 2016 to November 12th 2016

33 Produce complete unredacted copies of NYPD police Officer             November 5th,      October 20th, 2020
   Trigueno's non-NYPD-employer record and work-schedule from                2016
   October 30th 2016 to November 12th 2016

34 Produce complete unredacted copies of Cadavid's unredacted            November 5th,      October 20th, 2020
   Performance Evaluations fields: Evaluation_Date,                          2011
   Evaluation_rating, Evaluation_ranking, Evaluator_Name,
   Supervisor, DueBy_date, Commentary

35 Produce complete unredacted copies of Trigueno's unredacted           November 5th,      October 20th, 2020
   Performance Evaluations fields: Evaluation_Date,                          2011
   Evaluation_rating, Evaluation_ranking, Evaluator_Name,
   Supervisor, DueBy_date, Commentary

36 Produce complete unredacted copies of Cadavid's unredacted            November 5th,      October 20th, 2020
   substance abuse treatment record.                                         2011


37 Produce complete unredacted copies of Trigueno's unredacted           November 5th,      October 20th, 2020
   substance abuse treatment record.                                         2011


                                                                                                          5
       Case
       Case 1:17-cv-08560-PGG-KHP
            1:17-cv-08560-PGG-KHP Document
                                  Document 112-5
                                           113 Filed
                                                 Filed11/10/20
                                                       11/08/20 Page
                                                                 Page256 of
                                                                         of 29
                                                                            10



38 Produce complete unredacted copies of electronic access logs,        November 5th,   October 20th, 2020
   assignment, and process logs for Domestic Incident Report                2016
   (DIR#2016-028-10736)

39 Produce complete unredacted copies of electronic access logs,        November 5th,   October 20th, 2020
   assignment, and process logs relating to the Incident described in       2016
   Event Chronology -- D16110518835

40 Produce complete unredacted copies of all AIDED reports              November 5th,   October 20th, 2020
   produced for the November 5th, 2016 call [ relating to the               2016
   Incident described in Event Chronology -- D16110518835].
   (Include PD304-152B AIDED REPORT WORKSHEET for
   Cadavid, Trigueno, and Hornandez)

41 Produce complete unredacted copies of electronic access logs,        November 5th,   October 20th, 2020
   assignment, and process logs for AIDED reports [Event                    2016
   Chronology -- D16110518835].

42 Produce complete unredacted copies of Internal Affairs Bureau        December 5th,   October 20th, 2020
   (IAB) report # 2016-43035                                                2016


43 Produce complete unredacted copies of Audio and video                November 5th,     November 5th,
   recordings recorded by officers' body worn cameras from 6PM to           2016              2016
   9PM November 5th 2016.

44 Produce complete unredacted copies of Audio and video                December 5th,   October 20th, 2020
   recordings recorded by officers' vehicle mounted cameras from            2016
   6PM to 9PM November 5th 2016.

45 Produce complete unredacted copies of Audio recordings of            December 5th,   October 20th, 2020
   Plaintiff's recorded complaint in Internal Affairs Bureau (IAB)          2016
   report # 2016-43035 (recorded by officers P.O. Wang [24867]
   and P.O. Jean-Paul [29671])

46 Produce complete unredacted copies of electronic access logs,        December 5th,   October 20th, 2020
   assignment, and process logs for Internal Affairs Bureau (IAB)           2016
   report # 2016-43035

47 Produce complete unredacted copies of Audio recording of 911         November 5th,     November 5th,
   call from 917-353-9675 tied to Event Chronology --                       2016              2016
   D16110518835

48 Produce complete unredacted copies of Audio recording of 911         November 5th,     November 5th,
   call from 718-813-9099 tied to Event Chronology --                       2016              2016
   D16110518835

49 Produce complete unredacted copies of unredacted electronic          December 5th,   October 20th, 2020
   access logs, assignment, and process logs for AIDED report               2016


                                                                                                      6
       Case
       Case 1:17-cv-08560-PGG-KHP
            1:17-cv-08560-PGG-KHP Document
                                  Document 112-5
                                           113 Filed
                                                 Filed11/10/20
                                                       11/08/20 Page
                                                                 Page267 of
                                                                         of 29
                                                                            10



50 Report summarizing the number of hours of training received by          December 5th,      October 20th, 2020
   categories relevant to NYPD (e.g., Use of Force, De-escalation              2016
   techniques)

51 Produce complete unredacted copies of all "Use of Force" policy         November 5th,        November 5th,
   in place on 11/05/2016 relied on by defendants.                             2016                 2016


52 Produce complete unredacted copies of all "Use of Force" policy       October 20th, 2020   October 20th, 2020
   in place on 10/20/2020 relied on by defendants.

53 Produce complete unredacted copies of all "Domestic Incident"           November 5th,        November 5th,
   policy in place on 11/05/2016 relied on by defendants.                      2016                 2016


54 Produce complete unredacted copies of all "Domestic Incident"         October 20th, 2020   October 20th, 2020
   policy in place on 10/20/2020 relied on by defendants.

55 Produce complete unredacted copies of all policies that "authorize      November 5th,        November 5th,
   unwarranted search" that were in place on 11/05/2016 relied on              2016                 2016
   by defendants.

56 Produce complete unredacted copies of all policies that "authorize    October 20th, 2020   October 20th, 2020
   unwarranted search" that were in place on10/20/2020 relied on by
   defendants.

57 Produce complete unredacted copies of the Training manual for           November 5th,       November 12th,
   the evaluation system in place on 11/05/2016 (i.e., the system that         2016                2016
   should have applied to Cadavid and Trigueno).

58 Produce complete unredacted copies of the Training manual for           November 5th,      October 20th, 2020
   the evaluation system in place on 10/20/2020 (the system that               2016
   should now apply to Cadavid and Trigueno.)

59 Produce complete unredacted copies of the Training manual for           November 5th,       November 12th,
   the evaluation system in place on 11/05/2016 (i.e., the system that         2016                2016
   should have applied to Cadavid and Trigueno) for handling
   Domestic Incidents involving children.

60 Produce complete unredacted copies of the Training manual for           November 5th,      October 20th, 2020
   the evaluation system in place on 10/20/2020 (the system that               2016
   should now apply to Cadavid and Trigueno.) for handling
   Domestic Incidents involving children

61 Produce complete unredacted copies of the Supervisor's version          November 5th,        November 5th,
   of the Training manual for the evaluation system in place on                2016                 2016
   11/05/2016 ( the system that should have applied to Cadavid and
   Trigueno.)

62 Produce complete unredacted copies of the Supervisor's version        October 20th, 2020   October 20th, 2020
   of the Training manual for the evaluation system in place on
                                                                                                            7
       Case
       Case 1:17-cv-08560-PGG-KHP
            1:17-cv-08560-PGG-KHP Document
                                  Document 112-5
                                           113 Filed
                                                 Filed11/10/20
                                                       11/08/20 Page
                                                                 Page278 of
                                                                         of 29
                                                                            10



    10/20/2020 ( the system that should now apply to Cadavid and
    Trigueno.)

63 Produce complete unredacted copies of the Captain's version of      November 5th,        November 5th,
   the Training manual for the evaluation system in place on               2016                 2016
   11/05/2016 ( the system that should have applied to Cadavid and
   Trigueno.)

64 Produce complete unredacted copies of the Captain's version of    October 20th, 2020   October 20th, 2020
   the Training manual for the evaluation system in place on
   10/20/2020 ( the system that should now apply to Cadavid and
   Trigueno.)

65 Produce complete unredacted copies of all insurance policies        November 5th,      October 20th, 2020
   under which NYPD officer Cadavid is covered (including                  2016
   coverage provided by personal, Union, Pension, and by the City
   of New York).

66 Produce complete unredacted copies of all insurance policies        November 5th,      October 20th, 2020
   under which NYPD officer Trigueno is covered. (including                2016
   coverage provided by personal, Union, Pension, and by the City
   of New York).

67 Produce complete unredacted copies of Police officer                November 5th,      October 20th, 2020
   Certifications for NYPD Officer Jose Cadavid.                           2011


68 Produce complete unredacted copies of Police officer                November 5th,      October 20th, 2020
   Certifications for NYPD Officer Trigueno.                               2011

69 Produce complete unredacted copies of log of searches of            November 5th,      October 20th, 2020
   Plaintiff's name and alias in all NYPD police information               2016
   repositories/databases/files/FOIA_requests/ (Wentworth Rattray,
   Gary Rattray)

70 Produce complete unredacted copies of unredacted event in           November 5th,       October 20th,
   NYPD police Officer Cadavid's log book pertaining to the                2016                2020
   incident at 42 West 120th Street November 5th, 2016 to October
   20th, 2020.

71 Produce complete unredacted copies of unredacted event in           November 5th,      October 20th, 2020
   NYPD police Officer Trigueno's log book pertaining to the               2016
   incident at 42 West 120th Street November 5th, 2016 to October
   20th, 2020.

72 Produce complete unredacted copies of NYPD police Officer           November 5th,      October 20th, 2020
   Cadavid's medical record including psychological evaluation,            2016
   physical examinations, drug screenings, and substance abuse
   treatment and counseling.

                                                                                                           8
       Case
       Case 1:17-cv-08560-PGG-KHP
            1:17-cv-08560-PGG-KHP Document
                                  Document 112-5
                                           113 Filed
                                                 Filed11/10/20
                                                       11/08/20 Page
                                                                 Page289 of
                                                                         of 29
                                                                            10



73 Produce complete unredacted copies of NYPD police Officer               November 5th,      October 20th, 2020
   Trigueno's medical record including psychological evaluation,               2016
   physical examinations, drug screenings, and substance abuse
   treatment and counseling.

74 Produce complete unredacted copies of all NYPD systems                  November 5th,      October 20th, 2020
   containing personal identifying information (PII) on Wentworth              2016
   Rattray including a) date and time of initial entry b) the name and
   title of the person creating the records.

75 Produce complete unredacted copies of all searches in all NYPD          November 5th,      October 20th, 2020
   systems for information on Wentworth Rattray in each system                 2016
   including a) date and time of search b) the name and title of the
   person searching for the records.

76 A listing of all electronic access logs to the information for          November 5th,      October 20th, 2020
   Wentworth Rattray in each system including a) date and time of              2016
   electronic access logs, b) the name and title of the person
   electronic access logging the records, duration of the electronic
   access logs.

77 Produce complete unredacted copies of NYPD policy for proper            November 5th,        November 5th,
   police conduct for searches of homes. [2016]                                2016                 2016

78 Produce complete unredacted copies of NYPD policy for proper          October 20th, 2020   October 20th, 2020
   police conduct for searches of homes. [2020]

79 Produce complete unredacted copies of NYPD policy for proper            November 5th,        November 5th,
   police documentation of searches of homes. [2016]                           2016                 2016

80 Produce complete unredacted copies of NYPD policy for proper          October 20th, 2020   October 20th, 2020
   police documentation of searches of homes. [2020]

81 Produce complete unredacted copies of programs, products,             August 5th, 2011       November 5th,
   systems and equipment used by or available to Defendants that                                    2016
   are supported by Federal funds including the design, building, or
   leasing of systems or equipment and training (e.g., body cameras,
   surveillance equipment, cell phones, constitutional law, tactical,
   and/or ethics training).

82 Produce complete unredacted copies of each source of Federal            November 5th,        November 5th,
   funds used to train and equip defendants including the design,              2014                 2016
   building, or leasing of systems or equipment and training (e.g.,
   body cameras, surveillance equipment, cell phones, constitutional
   law, tactical, family friendly policies (US Code TITLE 42—
   3796jj–7. Definitions), and/or ethics training).

83 Reports of all investigations made by NYPD into Plaintiff’s             November 5th,        November 5th,
   allegation of wrongdoing by NYPD Officer Cadavid. Including 1)              2014                 2020
                                                                                                            9
           Case
            Case1:17-cv-08560-PGG-KHP
                 1:17-cv-08560-PGG-KHP Document
                                        Document112-5
                                                 113 Filed
                                                      Filed11/10/20
                                                            11/08/20 Page
                                                                      Page29
                                                                           10ofof29
                                                                                  10



        Internal investigative reports to support Attorney General
        inquiries and investigations, 2) IAB report # 2016-43035
        (12/09/2016), Statements made during investigation of IAB
        report, 3) Department level investigations reports, witness
        statements, investigator’s notes, and write-ups

   84 Produce complete unredacted copies of every notification                 November 5th,      October 20th, 2020
      concerning deficiencies in performance, in training, and in                  2014
      supervision of NYPD personnel made known to NYPD or to the
      City of New York (i.e., from audits, judicial findings, CCRB
      findings, court appointed monitors, etc.).

   85 Produce complete unredacted copies of unredacted event in                November 5th,      October 20th, 2019
      NYPD police Officer Cadavid's Detention reports pertaining to                2016
      the incident at 42 West 120th Street 11/5/2016 to 10/20/2020.

   86 Produce complete unredacted copies of unredacted event in                November 5th,      October 20th, 2020
      NYPD police Officer Cadavid's Stop and frisk reports pertaining              2016
      to the incident at 42 West 120th Street 11/5/2016 to 10/20/2020.

   87 Produce complete unredacted copies of unredacted event in                November 5th,        November 5th,
      NYPD Shift Logs pertaining to or covering the period of the                  2016                 2017
      Incident at 42 West 120th Street November 5th, 2016 to
      November 5th, 2017.


Dated: November 5th, 2020                                             Sincerely,
New York, New York
                                                                      Wentworth Rattray, pro se

                                                                      Wentworth Rattray, Pro Se
                                                                      42 West 120th Street, #3C
                                                                      New York, NY, 10027
                                                                      917-353-9675
                                                                      garyrattray@yahoo.com
TO: New York City
Corporation Counsel Office
Kathleen D. Reilly
100 Church Street, 4th floor
New York, NY 10007

PO CaDavid - Shield #9085 and
PO Alyssa Trigueno
NYPD 28th Pct.
2271-89 8th Ave
New York, New York, 10027-5319




                                                                                                               10
